UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4423



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LANCE BISHOP STEGLICH, a/k/a Robert Rock,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-00-63)


Submitted:   November 14, 2001         Decided:     November 21, 2001


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter J. Schwartz, Walter F. Green, IV, LAW OFFICE OF WALTER GREEN,
Harrisonburg, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Ray B. Fitzgerald, Jr., Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lance Bishop Steglich appeals his 200-month sentence imposed

after a guilty plea to conspiracy to possess with intent to dis-

tribute cocaine base, in violation of 21 U.S.C. § 846 (1994).    We

review a district court’s findings of fact for clear error and give

due deference to the district court’s application of the guidelines

to the facts.   United States v. Daughtrey, 874 F.2d 213, 217 (4th

Cir. 1989).   Finding no error, we affirm.

     Steglich’s only assignment of error on appeal is that the dis-

trict court erred in applying a two-point offense level enhancement

for committing the instant offense while under a criminal sentence.

See U.S. Sentencing Guidelines Manual § 4A1.1(d) (2000).    We find

there was sufficient evidence to support the enhancement.   Accord-

ingly, we affirm Steglich’s sentence.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2